Case: 17-13416   Date Filed: 10/24/2019   Page: 1 of 15


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13416
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:14-cv-01072-RBD-KRS



CHRISTOPHER J. WOOD,

                                                         Petitioner-Appellant,

                                versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                      Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (October 24, 2019)

Before MARCUS, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
                Case: 17-13416         Date Filed: 10/24/2019        Page: 2 of 15


       Christopher Wood—a Florida prisoner serving a 51.75-year sentence for

kidnapping, felony battery, sexual battery, and sexual battery by use of great

force—appeals the district court’s denial of his 28 U.S.C. § 2254 petition. We

granted Wood a certificate of appealability on the following issues:

    (1) Whether the state court unreasonably applied clearly established federal
        law when it rejected Mr. Wood’s claim that his counsel rendered
        ineffective assistance by failing to effectively impeach and cross-
        examine Venera Rodgers, William Rodgers, and Amy Wood;

    (2) Whether the state court unreasonably applied clearly established federal
        law when it rejected Mr. Wood’s claim that his counsel’s cumulative
        errors prejudiced him; and

    (3) Whether the state court unreasonably applied clearly established federal
        law when it rejected Mr. Wood’s claim that he had newly discovered
        evidence of juror misconduct.

       We address each issue in turn and ultimately affirm the district court’s denial

of Wood’s petition. 1

                                                  I

       Wood was accused and convicted of taking his wife, Amy Wood, to a

secluded place in the woods, where he filmed himself sexually assaulting her in

various ways. Amy testified at trial that none of the acts depicted in the video were

consensual. Wood argued that the whole encounter was consensual and planned,

in order to make a rape/bondage video to sell online so that the couple could earn


1
 The state raised the issues of timeliness and exhaustion before the district court, but the district
court proceeded to address the merits of Wood’s petition. We will do the same.
                                                  2
              Case: 17-13416     Date Filed: 10/24/2019    Page: 3 of 15


money to meet their mortgage payment. After his conviction, Wood

unsuccessfully filed several motions for post-conviction relief in state court. He

then filed a federal habeas petition, which the district court denied. This is his

appeal.

                                          II

      When a district court’s denial of a 28 U.S.C. § 2254 petition is before us,

“we review questions of law and mixed questions of law and fact de novo, and

findings of fact for clear error.” Nyland v. Moore, 216 F.3d 1264, 1266 (11th Cir.

2000) (citation omitted). A state court’s factual findings are presumed correct

absent clear and convincing evidence to the contrary. 28 U.S.C. § 2254(e)(1).

      Where a state court has adjudicated a claim on the merits, a federal court

may grant habeas relief only if the decision of the state court (1) “was contrary to,

or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court,” or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(1), (2). A state court’s decision is “contrary to”

federal law if the state court “arrives at a conclusion opposite to that reached by

[the Supreme Court] on a question of law or if the state court decides a case

differently than [the Supreme Court] has on a set of materially indistinguishable

facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000). The “unreasonable


                                           3
              Case: 17-13416     Date Filed: 10/24/2019    Page: 4 of 15


application” clause permits federal habeas relief if the state court correctly

identified the governing legal principle from Supreme Court precedent, “but

unreasonably applie[d] that principle to the facts of [the] petitioner’s case.”

Borden v. Allen, 646 F.3d 785, 817 (11th Cir. 2011) (quotation mark omitted).

      “Importantly, for a federal habeas court to find a state court’s application of

Supreme Court precedent unreasonable, it is not enough that the state court’s

adjudication be only incorrect or erroneous; it must have been objectively

unreasonable.” Id. (quotation marks and citations omitted). A state prisoner

seeking federal habeas relief “must show that the state court’s ruling on the claim

being presented in federal court was so lacking in justification that there was an

error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011). The

Antiterrorism and Effective Death Penalty Act “imposes a highly deferential

standard for evaluating state-court rulings,” and “demands that state-court

decisions be given the benefit of the doubt.” Renico v. Lett, 559 U.S. 766, 773

(2010) (quotation marks and citations omitted). With this framework in mind, we

turn to Wood’s appeal.

                                          A

      As to the first COA issue, Wood argues that his counsel was ineffective for

failing to elicit testimony from his wife, Amy Wood, and her parents, William and


                                           4
              Case: 17-13416     Date Filed: 10/24/2019    Page: 5 of 15


Venera Rodgers, that Mr. and Mrs. Rodgers had offered to financially support

Amy if she left him and that Amy was scared to divorce him for fear of losing

custody of her children.

      The Supreme Court’s decision in Strickland v. Washington, 466 U.S. 668

(1984), supplies the applicable federal law for ineffective-assistance-of-counsel

claims. See Premo v. Moore, 562 U.S. 115, 121 (2011). To make a successful

claim of ineffective assistance, a defendant must show both (1) that his counsel’s

performance was deficient and (2) that the deficient performance prejudiced his

defense. Strickland, 466 U.S. at 687. As to the first prong, there is “a strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Id. at 689; see also United States v. Freixas, 332 F.3d
1314, 1319–20 (11th Cir. 2003) (stating that a defendant must demonstrate that “no

competent counsel would have taken the action that his counsel did take” (citation

omitted)). As to the second prong, prejudice occurs when “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. Failure to

establish either prong of Strickland is fatal and makes it unnecessary to consider

the other. Id. at 697. When analyzing a claim of ineffective assistance under

§ 2254(d), our review is “doubly” deferential to counsel’s performance. Richter,
562 U.S. at 105. “[T]he question is not whether counsel’s actions were reasonable.


                                           5
              Case: 17-13416     Date Filed: 10/24/2019   Page: 6 of 15


The question is whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.” Id.

      As an initial matter, we reject the state’s argument that Wood abandoned his

claim that his counsel was ineffective for failing to effectively impeach and cross-

examine Mr. and Mrs. Rodgers. He argued in his brief that counsel was ineffective

as to the impeachment and cross-examination of Amy and her parents; although he

focused mainly on Amy, under a liberal construction he also argued his claim as to

Mr. and Mrs. Rodgers. We will therefore reach the merits of Wood’s claim as to

Mr. and Mrs. Rodgers.

      Mr. Rodgers admitted on cross-examination that he did not like Wood. On

the state’s re-direct (outside the presence of the jury), Mr. Rodgers proffered that

he did not like Wood for a number of reasons, including that he saw marks on Amy

that she had tried to cover up with makeup—testimony that the state trial court

warned would have resulted in a mistrial had it been presented to the jury. It was

not unreasonable for counsel to steer clear of this testimony after the court’s

warning and for the state post-conviction court to conclude that Wood was not

prejudiced by counsel’s failure to elicit further testimony.

      As to the cross-examination of Mrs. Rodgers, Wood’s counsel also elicited

testimony from her that she did not like Wood. Wood contends that the deposition

of Mrs. Rodgers—which he seems to suggest should have been used in cross-


                                          6
              Case: 17-13416     Date Filed: 10/24/2019   Page: 7 of 15


examining her—shows that Amy’s parents offered to financially support Amy and

the couple’s children on the condition that Amy left Wood. Mrs. Rodgers did

testify in her deposition that she offered to help Amy financially if she left Wood;

but she also testified that the offer was made years before the incident in question.

Mrs. Rodgers’ offer to help Amy financially was not close enough in time to show

that Amy believed that she still had the option to leave Wood and get financial

support, and consequently, Wood cannot show that, but for counsel’s failure to

elicit that testimony, there is a reasonable probability that he would have been

found not guilty. Therefore, the state court did not unreasonably apply Strickland.

      Finally, as to Amy, the state court did not unreasonably apply Strickland

when it found that counsel was not ineffective when he failed to question her about

any financial motive she had to lie or Wood’s past threats to her. Counsel elicited

testimony from Amy that she feared losing her children, that Wood had previously

threatened to take the children away if she left him, and that the couple had

discussed divorce in the past. Counsel wanted to question Amy further to establish

her potential motive for fabrication, but after the state argued that the testimony

would open the door to uncharged conduct and prior domestic violence and the

court warned that any evidence of uncharged conduct would result in a mistrial,

counsel made a strategic decision not to pursue that line of questioning. Thus, the

state court’s determination that counsel made a reasonable decision not to ask


                                          7
              Case: 17-13416     Date Filed: 10/24/2019    Page: 8 of 15


additional questions concerning these issues was not contrary to, and did not

involve an unreasonable application of, Strickland, nor was it based on an

unreasonable determination of the facts.

      In sum, the district court did not err in finding that the state court did not

unreasonably apply clearly established federal law when it rejected Wood’s claim

that his counsel was ineffective for failing to effectively impeach and cross-

examine Amy and her parents. The state court determined that Wood was not

prejudiced by counsel’s failure to elicit more details from Mr. and Mrs. Rodgers

about their dislike of him and that counsel was not deficient for deciding not to

further question Amy about the couple’s financial problems and domestic violence

because the court warned him that he risked a mistrial. Considering the doubly

deferential standard under which we review ineffective-assistance claims, Wood

has failed to show that the state court unreasonably applied Strickland.

Accordingly, we affirm in this respect.

                                           B

      As to the second COA issue, Wood argues that counsel’s cumulative errors

prejudiced him at trial. As an initial matter, Wood raised a number of ineffective-

assistance claims in state court, but he has abandoned many of those claims by




                                           8
                Case: 17-13416        Date Filed: 10/24/2019        Page: 9 of 15


failing to raise them on appeal. 2 When reviewing Wood’s claim of cumulative

error, we consider only the ineffective-assistance claims that Wood raised here.

       “The cumulative error doctrine provides that an aggregation of non-

reversible errors . . . can yield a denial of the constitutional right to a fair trial,

which calls for reversal.” United States v. Baker, 432 F.3d 1189, 1223 (11th Cir.

2005) (quotation marks and citations omitted), abrogated on other grounds by

Davis v. Washington, 547 U.S. 813 (2006). We have said that “[w]here there is no

error or only a single error, there can be no cumulative error.” United States v.

Gamory, 635 F.3d 480, 497 (11th Cir. 2011) (citation omitted).

       We have recognized that a cumulative-error claim may not be cognizable in

a federal habeas case based on the current state of Supreme Court precedent. See

Morris v. Sec’y, Dep’t of Corr., 677 F.3d 1117, 1132 & n.3 (11th Cir. 2012) (“We

need not determine today whether, under the current state of Supreme Court

precedent, cumulative error claims reviewed through the lens of AEDPA can ever

succeed in showing that the state court’s decision on the merits was contrary to or



2
  Specifically, on appeal, Wood contends that counsel committed the following errors: (1)
counsel failed to object to a sleeping juror, (2) counsel failed to effectively impeach and cross-
examine Mr. and Mrs. Rodgers and Amy, (3) counsel failed to know the proper procedure for
impeaching a witness, (4) counsel failed to object to the prosecutor’s solicitation of false
testimony, (5) counsel failed to object to the state’s closing argument, (6) counsel failed to obtain
Wood’s computer from the state, (7) counsel failed to collect prior bondage movies, (8) counsel
failed to call the Pogars, and (9) counsel failed to file a motion for new trial. Consequently, he
has abandoned his other claims. San Martin v. McNeil, 633 F.3d 1257, 1268 n.9 (11th Cir.
2011).
                                                 9
               Case: 17-13416         Date Filed: 10/24/2019        Page: 10 of 15


an unreasonable application of clearly established law.”). Although the Supreme

Court has not addressed the applicability of the cumulative-error doctrine in the

context of ineffective-assistance-of-counsel claims, the Court has held, in the

context of an ineffective-assistance claim, that “there is generally no basis for

finding a Sixth Amendment violation unless the accused can show how specific

errors of counsel undermined the reliability of the finding of guilt.” United States

v. Cronic, 466 U.S. 648, 659 n.26 (1984) (citations omitted).

       Here, the district court did not err in holding that the state court did not

unreasonably apply clearly established federal law when it rejected Wood’s

cumulative-error claim. Wood raised his cumulative-error claim before the state

court, and the state court concluded that none of Wood’s alleged individual errors

amounted to ineffective assistance of counsel. The state court therefore denied

Wood’s claim of cumulative error by relying on Parker v. State, which stated that

“where the individual claims of error alleged are . . . without merit, the claim of

cumulative error also necessarily fails.” 904 So. 2d 370, 380 (Fla. 2005) (citation

omitted). As the district court decided, “because [Wood] has not demonstrated any

deficient performance or prejudice, his claim of cumulative error fails.”3 In light

of Cronic and the absence of Supreme Court precedent applying the cumulative


3
 In his brief, Wood argues that the district court’s conclusion is at odds with its finding that
counsel was deficient for 11 of his 18 ineffective-assistance claims. But in fact, the district court
did not expressly find counsel deficient for any of Wood’s claims.
                                                 10
             Case: 17-13416      Date Filed: 10/24/2019    Page: 11 of 15


error doctrine to claims of ineffective assistance, the state court’s holding is not

contrary to, or an unreasonable application of, clearly established federal law.

Accordingly, we affirm.

                                           C

      As to the final COA issue, Wood contends that the district court erred in

finding that the state court did not unreasonably apply clearly established federal

law when it denied his juror-misconduct claim. He argues that newly discovered

evidence—in the form of an affidavit-like filing from Jennifer Rowe—showed that

two jurors watched news coverage during his trial, obtained extrinsic evidence

about his case, and prematurely deliberated his guilt.

      The right to a jury trial requires that a criminal defendant receive a fair trial

by a panel of impartial jurors. Turner v. Louisiana, 379 U.S. 466, 471 (1965). It is

clearly established that juror misconduct, including juror contact with extrinsic

evidence, is a basis for habeas relief. Boyd v. Allen, 592 F.3d 1274, 1305 (11th

Cir. 2010). A new trial “is required only if the extrinsic evidence known by the

jury posed a reasonable possibility of prejudice to the defendant.” Id. (citation

omitted). The defendant “has the burden of making a colorable showing that the

exposure has, in fact, occurred.” United States v. Dortch, 696 F.3d 1104, 1110

(11th Cir. 2012) (quoting United States v. Siegelman, 640 F.3d 1159, 1182 (11th

Cir. 2011)). If the defendant “establishes that such exposure [to extrinsic


                                           11
               Case: 17-13416         Date Filed: 10/24/2019        Page: 12 of 15


evidence] in fact occurred, prejudice is presumed and the burden shifts to the

government to rebut the presumption.” Boyd, 592 F.3d at 1305 (citations omitted).

The government can rebut a presumption of prejudice by showing that the

“consideration of extrinsic evidence was harmless to the defendant.” Id. (citations

omitted).

       As an initial matter, Wood did not actually submit an affidavit from Rowe,

but instead only a letter with a purported notary stamp, which does not comply

with the requirements of Florida law. 4 The state court assumed the truth of the

alleged affidavit—even though Wood had previously filed an affidavit that was

found to be false—and still denied his claim for post-conviction relief on this

ground.

       The district court did not err in concluding that the state court did not

unreasonably apply clearly established federal law when it rejected Wood’s claim

that he had newly discovered evidence of juror misconduct. The state court found

that Rowe’s affidavit did not establish that the jurors had actually been watching

the news. The affidavit only stated that it “seemed evident to [Rowe] that they had



4
  Florida requires that a notary public complete “a jurat or notarial certificate,” which has several
requirements that are missing from Rowe’s purported affidavit. See Fla. Stat. § 117.05(4)
(requiring that a notary public complete “a jurat or notarial certificate” containing, among other
things, “[t]he type of notarial act performed, an oath or an acknowledgment, evidenced by the
words ‘sworn’ or ‘acknowledge’”; a statement “[t]hat the signer personally appeared before the
notary public at the time of authorization”; and “[t]he specific type of identification the notary
public is relying upon in identifying the signer”).
                                                 12
              Case: 17-13416    Date Filed: 10/24/2019    Page: 13 of 15


both been watching the news coverage of the trial.” The jurors were also informed

throughout the trial that there was extensive news coverage of the case and,

therefore, a juror’s purported statement that the case was “all over the news” was

not surprising and did not establish misconduct. Further, the state court found that

the juror’s alleged statement to Rowe that the juror’s girlfriend had a friend who

had obtained the whole story from Amy did not establish misconduct, as the juror

did not state that the story was relayed to him by his girlfriend’s friend or by his

girlfriend.

       Neither the state court nor the district court specifically addressed Rowe’s

statements that she shared facts about Wood’s childhood, including that “[Wood]

was a little weird as a kid,” “[Wood] got caught peeking in my sister Laura’s

bedroom window,” and “[Wood] was always doing stuff like that.” But “[u]nder §

2254(d), a habeas court must determine what arguments or theories . . . could have

supported the state court’s decision.” Richter, 562 U.S. at 102; see also Whatley v.

Warden, 927 F.3d 1150, 1182 (11th Cir. 2019) (“[W]e are not limited to the

reasons the [state court] gave and instead focus on its ‘ultimate conclusion.’”

(citation omitted)). There are any number of reasons why the state court ultimately

denied Wood’s claim, even in light of the statements about his childhood. The

state court could have decided that these statements did not sufficiently establish

the presumption of prejudice under Boyd. The state court also could have


                                          13
             Case: 17-13416      Date Filed: 10/24/2019   Page: 14 of 15


concluded that the government had ample evidence—including the hour-and-a-

half-long video showing Wood committing the offenses—to show that the jurors’

alleged extrinsic contact with Rowe was harmless. Accordingly, we must give the

state court’s decision the deference it is due.

      Lastly, the state court found that the issue of whether the jurors had been

prematurely discussing Wood’s guilt was a matter which inhered in the verdict

itself and, therefore, juror interviews about this matter were not permissible under

Florida law. See Reaves v. State, 826 So. 2d 932, 943 (Fla. 2002) (holding that a

juror allegedly “attempt[ing] to discuss guilt prematurely” is a matter that inheres

in the verdict). The state court’s factual findings are presumed correct absent clear

and convincing evidence to the contrary. Thus, the state court’s denial of Wood’s

juror-misconduct claim was not contrary to, or an unreasonable application of,

clearly established federal law. Accordingly, we affirm as to this issue.

                                          III

      In conclusion, the district court did not err in determining that the state court

did not unreasonably apply clearly established federal law in rejecting Wood’s

claims that (1) his counsel rendered ineffective assistance for failing to effectively

impeach and cross-examine Amy and her parents, Mr. and Mrs. Rodgers; (2) his

counsel’s cumulative errors prejudiced him; and (3) he had newly discovered

evidence of juror misconduct.


                                           14
    Case: 17-13416   Date Filed: 10/24/2019   Page: 15 of 15


AFFIRMED.




                              15